Citation Nr: 1000305	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-18 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for left ear 
disability.

3.  Entitlement to service connection for lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in January 2009 for further development.  

The Board notes that the RO issued a July 2008 rating 
decision in which it granted a total disability rating based 
on individual unemployability (TDIU) effective March 25, 
2005.  


FINDINGS OF FACT

1.  There is no medical diagnosis of current chronic 
diabetes. 

2.  Left ear disability was not manifested during the 
Veteran's active duty service or for many years after 
service, nor is left ear disability otherwise related to 
service.

3.  Lumbar spine disability was not manifested during the 
Veteran's active duty service or for many years after 
service, nor is it otherwise related to service.


CONCLUSIONS OF LAW

1.  Diabetes was not incurred in or aggravated by the 
Veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).



2.  Left ear disability was not incurred in or aggravated by 
the Veteran's active duty service, nor may it be presumed to 
have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

3.  Lumbar spine disability was not incurred in or aggravated 
by the Veteran's active duty service, nor may it be presumed 
to have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated April 2005.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records; assisted the 
appellant in obtaining evidence; afforded the Veteran 
physical examinations in May 2008, May 2009, and June 2009; 
obtained medical opinions as to the etiology and severity of 
disabilities; and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
appellant has not contended otherwise.  

The Board notes that the VA did not provide the Veteran with 
a VA examination for the purposes of determining the etiology 
of his alleged left ear disability.  In light of the holding 
in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board 
feels that an examination is not required.

McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  The standards of McLendon are 
not met in this case as the evidence of record fails to 
suggest that an alleged left ear disability, first reported 
many years post service, had its onset in service or is 
otherwise related thereto.

Service Connection

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
diabetes mellitus, arthritis, and hearing loss, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Applicable law also provides that a Veteran who, during 
active service, served during a certain time period in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
he was not exposed to any such agent during service.  38 
U.S.C.A. § 1116; See also Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001). Regulations further provide, in pertinent part, that 
if a Veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); Type II 
diabetes mellitus, and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).

Facts and Analysis

The service treatment records fail to show any findings 
attributed to either diabetes or a left ear disability.  
There is a single treatment report dated November 1969, in 
which the Veteran complained of low back pain, cough, and 
runny nose.  He was prescribed some medication and there were 
no further complaints or treatment for it.  The Veteran 
underwent a separation examination in April 1970.  It yielded 
normal findings with regard to the Veteran's ears, spine, and 
other parts of the musculoskeletal system.  The Veteran 
completed a Report of Medical History in conjunction with the 
separation examination.  In it, he denied that he had any ear 
trouble; running ears; sugar in his urine, arthritis or 
rheumatism; bone, joint or other deformity; or back trouble 
of any kind.  

The claims file does not contain any post service treatment 
records of any kind within one year of service.  In fact, the 
claims file does not contain any post service treatment 
records until the mid 1990s.  In October 1999, the Veteran 
filed claims for service connection for post traumatic stress 
disorder (PTSD) and for a nerve disability of the right 
hand/arm.  He did not file claims for diabetes mellitus, a 
left ear disability, or a lumbar spine disability at that 
time. 

Diabetes
The Veteran's personnel records reflect that he served in 
Vietnam.  As such, he is presumed to have been exposed to 
Agent Orange.  Consequently, a diagnosis of diabetes mellitus 
type II would warrant service connection on a presumptive 
basis.

In an April 2007 Statement in Support of the Claim (VA Form 
21-4138), the Veteran stated that he was diagnosed with 
diabetes in March 2006.  The Board notes that the VA 
outpatient medical records reflect that in March 2006, the 
Veteran was diagnosed with hyperlipidemia.  The medical 
records fail to reflect a diagnosis of diabetes.  

The Veteran underwent a VA examination in May 2009.  The 
examiner reviewed the claims file in conjunction with the 
examination.  He noted that the Veteran has been diagnosed 
with impaired glucose control.  He specifically noted 
numerous blood glucose levels documented at the Dallas VA 
Medical Center.  He noted that the Veteran has never been 
hospitalized for ketoacidosis or hypoglycemic reactions; and 
that he is not on a restricted diet or been instructed to 
restrict his activity.  The Veteran has not had visual 
problems, heart disease or vascular disease.  The examiner 
did note that the Veteran has had hypertension since 2000.  
The Veteran also has neurologic symptoms; however, the 
examiner noted that these are related to the Veteran's spine 
problems.  The Veteran has experienced some erectile 
dysfunction.  Finally, the Veteran does have a family history 
of diabetes.  

After a thorough examination, the examiner diagnosed the 
Veteran with hyperglycemia, with positive family history of 
diabetes on both sides of the family.  He noted that the 
Veteran is at high risk for diabetes; but that GTT test was 
not positive for diabetes at this time.  The examiner further 
commented that the Veteran "did not show any evidence of 
laboratory confirmatory findings to support diagnosis of 
diabetes.  Blood glucose [on the day of the examination] was 
normal at 89 mg/dl.  GTT AS COPIED NORMAL; no diagnostic lab 
studies noted to support a diagnosis of diabetes."  
[Emphasis in original].  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
it was noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents resulted in disability. See also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

In the absence of a current diagnosis of diabetes, the 
preponderance of the evidence weighs against the claim.  As 
the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
for service connection for diabetes must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Left ear
As noted above, the service treatment records contain no 
findings attributed to a left ear disability.  His separation 
examination was normal; and he denied any ear trouble in his 
Report of Medical History.  Likewise, the post service 
medical records fail to reflect any findings attributed to a 
left ear disability.  Finally, when the Veteran filed 
unrelated claims in October 1999, he did not include a claim 
for a left ear disability.  It would be reasonable to expect 
the Veteran to have included a left ear claim if he in fact 
thought he had any ear disorder at that time which was 
related to his service almost 30 years before.  This fact 
strongly argues against any current assertion of a continuity 
of left ear problems since service.  In other words, any 
current assertions of a continuing left ear disorder since 
service is inconsistent with the record.  

Although the Veteran did not undergo a VA examination for the 
purposes of determining whether his alleged left ear 
disability is related to service, he did undergo a May 2008 
general VA medical examination in conjunction with his TDIU 
claim.  He complained of PTSD, chronic neck pain, chronic 
back pain, bilateral knee strains, and hypertension.  He 
stated that he had no other medical conditions applicable 
towards his TDIU claim.  Nonetheless, the general medical 
examination included examination of the Veteran's ears.  It 
revealed that external auditory canals were clear and 
tympanic membranes were intact bilaterally without evidence 
of infection.  

The Board finds that there is no evidence of a left ear 
disability during service or for many years after.  
Consequently, there is no medical evidence of a nexus between 
any current left ear disability and service.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a left ear disability must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990). 

Lumbar spine
As noted earlier, the Veteran's service treatment records 
reflect a single complaint of low back pain in November 1969.  
There were no other complaints of low back pain or any 
findings of a low back disability.  No low back disability 
was diagnosed at that time.  Moreover, the Veteran's spine 
was clinically evaluated as normal at the time of his 
separation examination.  This is significant contemporaneous 
medical evidence that trained medical personnel were of the 
opinion that there was no low back disability at that time.  
Further, it is significant that the Veteran denied having any 
back problems in his Report of Medical History.  This 
suggests that he himself did not believe he had a low back 
disorder at that time. 

The RO stated (in its November 2005 statement of the case) 
that an October 1997 treatment report from Dr. Ellis noted 
evidence of lumbar stenosis that he believed was related to a 
July 1993 on-the-job injury.  The Board notes that Dr. 
Ellis's October 1997 treatment report refers to an "ongoing 
pain syndrome" involving his neck, spine, shoulders, and 
proximal upper extremities.  Dr. Ellis believed that this 
pain syndrome is related to a July 1993 on-the-job injury.  
The report does not specifically reference a low back (or 
lumbar) disability.  However, an April 1998 report fron Dr. 
Ellis to the Veteran's workers' compensation insurance 
carrier notes "increasing evidence of lumbar stenosis."    
In any case, Dr. Ellis did not note any lumbar disability 
until decades after service; and he never opined that the 
disability was related to service.  

The Veteran underwent a VA examination in June 2009.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The Veteran complained of low back pain being 
present since 2002.  The pain averages a 6 on a scale of 1-
10.  Occasionally the pain will increase to a 9 or a 10.  It 
radiates down both legs, particularly if he walks or stands a 
lot.  He wore a lumbosacral brace and used a cane.  He is 
unemployed; but the pain interferes with his daily living in 
that it limits his ability to sit, walk, and stand.  He 
denied any incapacitating episodes in the past year.  He 
takes medication and has had epidural injections.  He has not 
undergone surgery; though it has been recommended.  He 
treated with Dr. Ellis in 1997 for a crush injury to the 
right hand that radiated to his neck area; but he never 
sought treatment from him for lumbar spine issues.  The 
examiner noted that a May 2008 MRI revealed significant facet 
degeneration, ligamentum flavum hypertrophy, and broad based 
disc bulge compressing the AP diameter of the thecal sac, 
especially at L4-L5 where canal was narrowed at 8 mm.  There 
was also a tiny right paracentral disc protrusion at L2-L3 
with no central canal or neuroforaminal stenosis.  After 
examining the Veteran, the examiner diagnosed him with the 
findings shown in the MRI.  He then opined that it was less 
likely than not that the Veteran's lumbar spine disability is 
related to service.  He based his opinion on the fact that 
the service treatment records fail to reflect any lumbar 
spine disability.  

The Board notes that by the Veteran's own admission, he did 
not experience back pain until 2002 (32 years after service).  
The first post service medical evidence of a disability 
(lumbar stenosis) is dated April 1998.  The lack of any post-
service medical records until April 1998 is probative to the 
issue of chronic disability.  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Board finds that no chronic disability was noted during 
service or for decades after service.  The only competent 
medical opinion that addresses the issue of a nexus between 
the Veteran's current disability and service, specifically 
weighs against such a nexus.  As such, the Board finds that a 
preponderance of the evidence weighs against the claim.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a lumbar disability must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

The appeal is denied as to all issues.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


